Per Curiam. The motion to dismiss the appeal .in this case must be overruled. The record shows a power of attorney, executed in due form, authorizing the attorney in fact to execute the appeal bond, bearing date prior to the date of the bond. Nothing being made to appear to the contrary, the presumption is, that the power of attorney was. executed on the day of its date. The twenty sixth rule, requiring the power of attorney, or a copy, to he filed with the clerk at the time of the execution of the bond, only refers to cases where the bond is entered into before the clerk of this Court. Motion overruled.